Case 3:19-cv-00255-DPM Document 46 Filed 09/23/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

NORTHERN DIVISION
JOHN ANDERSON PLAINTIFF
V. No. 3:19-cv-255-DPM
CITY OF WEST MEMPHIS, et al. DEFENDANTS
ORDER

Motion, Doc. 44, granted as modified. Please replace paragraph 8
as noted on the attachment and submit the Order to chambers for

signature. The Court appreciates the excellent draft.

So Ordered.

LICnAD es SS AA
MTPnpustal/ p-

DP. Marshall Jr.
United States District Judge

 

Par “ , ,

2 50. ffus ota APpan

aA J Pty x NLehA_ AO AD
7

 
CessSs9av00255DHNMu Documasht4d Filed ApAyRO RagedatD

5. All “Confidential” information and copies of “Confidential” information shall be returned
and surrendered to the producing party or person upon the conclusion of this case, which
shall be construed as 30 days following the entry ofa final, non-appealable order disposing
of the case. Alternatively, the party, person, or Southland in possession of “Confidential”
information may destroy all such information and certify that such destruction has taken
place.

6. This Order shall remain in effect for one year after this case ends, including any appeal.
Thereafter, the obligations imposed shall continue, but shall be solely a matter of contract
between the parties.

7. The person or party in possession of “Confidential” information shall not remove the
confidential watermark or confidentiality legend from any material designated as
“Confidential” or in any way alter such information. Any such removal or alteration shall
be deemed to be an express violation of this order.

8. The-parties-and;af applicable; -Seuthland shall negotiate-in-good faith prior to oe ne any

Ai Aispub-e. Ahovt any alleged vislahow o f this Orc dtr
motion relating to_any. violation or alleged violation of this Order. ~
shall he handed by te // leant we the. frriote wvre tre & I'S Lovey
9. This Order 1 is entered solely for the purpose. de facilitating the exchange of documents and
1 sporrte ¢ set ovt wm Ke Bw al Sche dubia Jadirn, (Docket 49)

infos between the parties to this action “and Southfand without unnecessarily
involving the Court in the process. Nothing in this Order nor the production of any
information or document under the terms of this Order nor any proceedings pursuant to
this Order shall be deemed to be an admission or waiver by either party or Southland, to
be an alternation of the confidentiality or nonconfidentiality of any such document or
information, or to be an alteration of any existing obligation of any party or Southland or

the absence of any such obligation.
